                                                                  Case2:20-cv-06229-DDP-PD
                                                                  Case 2:20-cv-06229-DDP-PD Document
                                                                                            Document30
                                                                                                     28 Filed
                                                                                                        Filed04/13/21
                                                                                                              04/12/21 Page
                                                                                                                       Page11of
                                                                                                                             of17
                                                                                                                                17 Page
                                                                                                                                   PageID
                                                                                                                                        ID#:122
                                                                                                                                          #:98




                                                                                1

                                                                                2

                                                                                3

                                                                                4

                                                                                5

                                                                                6

                                                                                7

                                                                                8                       UNITED STATES DISTRICT COURT
                                                                                9
                                                                                             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                               10
                                                                                    JESSE ORTIZ, an individual,             CASE NO. 20-CV-06229 -DDP (PDx)
                                                                               11                                           [Consolidated with 20-CV-06227]
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                                                      Plaintiff,
                                                                               12                                           Action Filed: December 3, 2020
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                                                v.
                                        TORRANCE, CALIFORNIA 90503




                                                                               13

                                                                               14   COUNTY OF LOS ANGELES;                  STIPULATED PROTECTIVE
                                                                                    JONATHAN VELASQUEZ and DOES             ORDER
                                                                               15   1 through 10,
                                                                                                  Defendants.
                                                                               16

                                                                               17   ________________________________
                                                                               18
                                                                                    DANIEL CASTILLO, an individual.
                                                                               19
                                                                                                          Plaintiff,
                                                                               20

                                                                               21               v.
                                                                               22
                                                                                    COUNTY OF LOS ANGELES ;
                                                                               23   JONATHAN VELASQUEZ and DOES
                                                                                    1 through 10.
                                                                               24

                                                                               25                       Defendants.
                                                                               26
                                                                                    //
                                                                               27

                                                                               28
                                                                                    //
                                                                                    ______________________________________________________________________________
                                                                                                                           -1-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                  Case2:20-cv-06229-DDP-PD
                                                                  Case 2:20-cv-06229-DDP-PD Document
                                                                                            Document30
                                                                                                     28 Filed
                                                                                                        Filed04/13/21
                                                                                                              04/12/21 Page
                                                                                                                       Page22of
                                                                                                                             of17
                                                                                                                                17 Page
                                                                                                                                   PageID
                                                                                                                                        ID#:123
                                                                                                                                          #:99




                                                                                1   1.    A. PURPOSES AND LIMITATIONS
                                                                                2         Discovery in this action is likely to involve production of confidential,
                                                                                3   proprietary, or private information for which special protection from public
                                                                                4   disclosure and from use for any purpose other than prosecuting this litigation may
                                                                                5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                                6   enter the following Stipulated Protective Order. The parties acknowledge that this
                                                                                7   Order does not confer blanket protections on all disclosures or responses to
                                                                                8   discovery and that the protection it affords from public disclosure and use extends
                                                                                9   only to the limited information or items that are entitled to confidential treatment
                                                                               10   under the applicable legal principles. The parties further acknowledge, as set forth
                                                                               11   in Section 12.3, below, that this Stipulated Protective Order does not entitle or
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   require them to file confidential information under seal; Civil Local Rule 79-5 sets
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   forth the procedures that must be followed and the standards that will be applied
                                                                               14   when a party seeks permission from the court to file material under seal
                                                                               15         B. GOOD CAUSE STATEMENT
                                                                               16         Good cause exists for entry of this order. As Plaintiffs are seeking and
                                                                               17   Defendants may produce, among other things, third party private and confidential
                                                                               18   information; portions of law enforcement, documents, personnel records,
                                                                               19   counseling reports, investigative reports and information the Parties regard as
                                                                               20   private, and which contain sensitive and personal materials which the County of
                                                                               21   Los Angeles believes need special protection from public disclosure.
                                                                               22         The documents identified in this Protective Order, which the Parties believe
                                                                               23   in good faith constitute or embody confidential information which the Parties
                                                                               24   maintain as strictly confidential and are otherwise generally unavailable to the
                                                                               25   public, or which may be privileged or otherwise protected from disclosure under
                                                                               26   state or federal statutes, court rules, case decisions, or common law, are therefore
                                                                               27   entitled to heightened protection from disclosure. Accordingly, to expedite the
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -2-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                  Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                     30 Filed 04/12/21
                                                                                                              04/13/21 Page 3 of 17 Page ID #:100
                                                                                                                                            #:124




                                                                                1   flow of information, to facilitate the prompt resolution of disputes over
                                                                                2   confidentiality of discovery materials, to adequately protect information the parties
                                                                                3   are entitled to keep confidential, to ensure that the parties are permitted reasonable
                                                                                4   necessary uses of such material in preparation for and in the conduct of trial, to
                                                                                5   address their handling at the end of the litigation, and serve the ends of justice, a
                                                                                6   protective order for such information is justified in this matter. It is the intent of the
                                                                                7   parties that information will not be designated as confidential for tactical reasons
                                                                                8   and that nothing be so designated without a good faith belief that it has been
                                                                                9   maintained in a confidential, non-public manner, and there is good cause why it
                                                                               10   should not be part of the public record of this case.
                                                                               11
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   2.     DEFINITIONS
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13          2.1    Action: This pending federal lawsuit.
                                                                               14          2.2    Challenging Party: A Party or Non-Party that challenges the
                                                                               15   designation of information or items under this Order.
                                                                               16          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                                               17   how it is generated, stored or maintained) or tangible things that qualify for
                                                                               18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                                               19   the Good Cause Statement.
                                                                               20          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                                                               21   their support staff).
                                                                               22          2.5    Designating Party: A Party or Non-Party that designates information
                                                                               23   or items that it produces in disclosures or in responses to discovery as
                                                                               24   “CONFIDENTIAL.”
                                                                               25          2.6    Disclosure or Discovery Material: all items or information, regardless
                                                                               26   of the medium or manner in which it is generated, stored, or maintained (including,
                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                             -3-
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                  Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                     30 Filed 04/12/21
                                                                                                              04/13/21 Page 4 of 17 Page ID #:101
                                                                                                                                            #:125




                                                                                1   among other things, testimony, transcripts, and tangible things), that are produced
                                                                                2   or generated in disclosures or responses to discovery in this matter.
                                                                                3         2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                                4   pertinent to the litigation who has been retained by a Party or its counsel to serve
                                                                                5   as an expert witness or as a consultant in this Action.
                                                                                6         2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                                                7   House Counsel does not include Outside Counsel of Record or any other outside
                                                                                8   counsel.
                                                                                9         2.9    Non-Party: any natural person, partnership, corporation, association,
                                                                               10   or other legal entity not named as a Party to this action.
                                                                               11         2.10 Outside Counsel of Record: attorneys who are not employees of a
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   party to this Action but are retained to represent or advise a party to this Action
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   and have appeared in this Action on behalf of that party or are affiliated with a law
                                                                               14   firm which has appeared on behalf of that party and includes support staff.
                                                                               15         2.11 Party: any party to this Action, including all of its officers, directors,
                                                                               16   board, departments, divisions, employees, consultants, retained experts, and
                                                                               17   Outside Counsel of Record (and their support staffs).
                                                                               18         2.12 Producing Party: A Party or Non-Party that produces Disclosure or
                                                                               19   Discovery Material in this Action.
                                                                               20         2.13 Professional Vendors: persons or entities that provide litigation
                                                                               21   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                               22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                               23   and their employees and subcontractors.
                                                                               24         2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                               25   designated as “CONFIDENTIAL.”
                                                                               26         2.15 Receiving Party: A Party that receives Disclosure or Discovery
                                                                               27   Material from a Producing Party.
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -4-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                  Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                     30 Filed 04/12/21
                                                                                                              04/13/21 Page 5 of 17 Page ID #:102
                                                                                                                                            #:126




                                                                                1   3.    SCOPE
                                                                                2         The protections conferred by this Stipulation and Order cover not only
                                                                                3   Protected Material (as defined above), but also (1) any information copied or
                                                                                4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                                5   compilations of Protected Material; and (3) any testimony, conversations, or
                                                                                6   presentations by Parties or their Counsel that might reveal Protected Material.
                                                                                7         Any use of Protected Material at trial shall be governed by the orders of the
                                                                                8   trial judge. This Order does not govern the use of Protected Material at trial.
                                                                                9

                                                                               10   4.    DURATION
                                                                               11         Even after final disposition of this litigation, the confidentiality obligations
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   imposed by this Order shall remain in effect until a Designating Party agrees
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                                               14   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                                                               15   with or without prejudice; and (2) final judgment herein after the completion and
                                                                               16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                               17   including the time limits for filing any motions or applications for extension of
                                                                               18   time pursuant to applicable law.
                                                                               19

                                                                               20   5.    DESIGNATING PROTECTED MATERIAL
                                                                               21         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                                               22         Each Party or Non-Party that designates information or items for protection
                                                                               23   under this Order must take care to limit any such designation to specific material
                                                                               24   that qualifies under the appropriate standards. The Designating Party must
                                                                               25   designate for protection only those parts of material, documents, items, or oral or
                                                                               26   written communications that qualify so that other portions of the material,
                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -5-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                  Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                     30 Filed 04/12/21
                                                                                                              04/13/21 Page 6 of 17 Page ID #:103
                                                                                                                                            #:127




                                                                                1   documents, items, or communications for which protection is not warranted are not
                                                                                2   swept unjustifiably within the ambit of this Order.
                                                                                3          Mass,    indiscriminate,   or   routinized     designations   are   prohibited.
                                                                                4   Designations that are shown to be clearly unjustified or that have been made for an
                                                                                5   improper purpose (e.g., to unnecessarily encumber the case development process
                                                                                6   or to impose unnecessary expenses and burdens on other parties) may expose the
                                                                                7   Designating Party to sanctions.
                                                                                8         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                                                                9   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                               10   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                               11   under this Order must be clearly so designated before the material is disclosed or
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   produced.
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13         Designation in conformity with this Order requires:
                                                                               14         (a)    for information in documentary form (e.g., paper or electronic
                                                                               15   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                               16   proceedings), that the Producing Party affix at a minimum, the legend
                                                                               17   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                                               18   contains protected material. The legend must not obstruct a Party’s ability to view
                                                                               19   the contents of that document. If only a portion or portions of the material on a
                                                                               20   page qualifies for protection, the Producing Party also must clearly identify the
                                                                               21   protected portion(s) (e.g., by making appropriate markings in the margins).
                                                                               22         A Party or Non-Party that makes original documents available for inspection
                                                                               23   need not designate them for protection until after the inspecting Party has indicated
                                                                               24   which documents it would like copied and produced. During the inspection and
                                                                               25   before the designation, all of the material made available for inspection shall be
                                                                               26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                                               27   documents it wants copied and produced, the Producing Party must determine
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -6-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                  Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                     30 Filed 04/12/21
                                                                                                              04/13/21 Page 7 of 17 Page ID #:104
                                                                                                                                            #:128




                                                                                1   which documents, or portions thereof, qualify for protection under this Order.
                                                                                2   Then, before producing the specified documents, the Producing Party must affix
                                                                                3   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
                                                                                4   only a portion or portions of the material on a page qualifies for protection, the
                                                                                5   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                                                                6   appropriate markings in the margins).
                                                                                7         (b)    for testimony given in depositions that the Designating Party identify
                                                                                8   the Disclosure or Discovery Material on the record, before the close of the
                                                                                9   deposition all protected testimony.
                                                                               10         (c)    for information produced in some form other than documentary and
                                                                               11   for any other tangible items, that, at a minimum, the Producing Party affix in a
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   prominent place on the exterior of the container or containers in which the
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   information is stored the legend “CONFIDENTIAL.” If only a portion or portions
                                                                               14   of the information warrants protection, the Producing Party, to the extent
                                                                               15   practicable, shall identify the protected portion(s).
                                                                               16         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                               17   failure to designate qualified information or items does not, standing alone, waive
                                                                               18   the Designating Party’s right to secure protection under this Order for such
                                                                               19   material. Upon timely correction of a designation, the Receiving Party must make
                                                                               20   reasonable efforts to assure that the material is treated in accordance with the
                                                                               21   provisions of this Order.
                                                                               22

                                                                               23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                               24         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                                               25   designation of confidentiality at any time that is consistent with the Court’s
                                                                               26   Scheduling Order.
                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                             -7-
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                  Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                     30 Filed 04/12/21
                                                                                                              04/13/21 Page 8 of 17 Page ID #:105
                                                                                                                                            #:129




                                                                                1         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                                                2   resolution process under Local Rule 37.1 et seq.
                                                                                3         6.3    The burden of persuasion in any such challenge proceeding shall be
                                                                                4   on the Designating Party. Frivolous challenges, and those made for an improper
                                                                                5   purpose (e.g. to harass or impose unnecessary expenses and burdens on other
                                                                                6   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                                                7   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                                                8   continue to afford the material in question the level of protection to which it is
                                                                                9   entitled under the Producing Party’s designation until the Court rules on the
                                                                               10   challenge.
                                                                               11
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                                               14   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                               15   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                                               16   Protected Material may be disclosed only to the categories of persons and under
                                                                               17   the conditions described in this Order. When the Action has been terminated, a
                                                                               18   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                                               19   DISPOSITION).
                                                                               20         Protected Material must be stored and maintained by a Receiving Party at a
                                                                               21   location and in a secure manner that ensures that access is limited to the persons
                                                                               22   authorized under this Order.
                                                                               23         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                               24   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                               25   Receiving    Party   may       disclose   any   information   or   item   designated
                                                                               26   “CONFIDENTIAL” only to:
                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -8-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                  Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                     30 Filed 04/12/21
                                                                                                              04/13/21 Page 9 of 17 Page ID #:106
                                                                                                                                            #:130




                                                                                1         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                                                2         as employees of said Outside Counsel of Record to whom it is reasonably
                                                                                3         necessary to disclose the information for this Action;
                                                                                4         (b) the officers, directors, and employees (including House Counsel) of the
                                                                                5   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                                6         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                                7   disclosure is reasonably necessary for this Action and who have signed the
                                                                                8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                9         (d) the court and its personnel;
                                                                               10          (e) court reporters and their staff;
                                                                               11         (f) professional jury or trial consultants, mock jurors, and Professional
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12         Vendors to whom disclosure is reasonably necessary for this Action and who
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13         have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                                                                               14         A);
                                                                               15         (g) the author or recipient of a document containing the information or a
                                                                               16   custodian or other person who otherwise possessed or knew the information;
                                                                               17         (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                                               18   Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                                               19   party requests that the witness sign the “Acknowledgment and Agreement to Be
                                                                               20   Bound” form attached as Exhibit A hereto; and (2) they will not be permitted to
                                                                               21   keep any confidential information unless they sign the “Acknowledgment and
                                                                               22   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                                                                               23   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
                                                                               24   to depositions that reveal Protected Material may be separately bound by the court
                                                                               25   reporter and may not be disclosed to anyone except as permitted under this
                                                                               26   Stipulated Protective Order; and
                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                             -9-
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                             Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                30 Filed 04/12/21
                                                                                                         04/13/21 Page 10 of 17 Page ID #:107
                                                                                                                                        #:131




                                                                                1         (i) any mediator or settlement officer, and their supporting personnel,
                                                                                2         mutually
                                                                                3   agreed upon by any of the parties engaged in settlement discussions.
                                                                                4

                                                                                5   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                                6   IN OTHER LITIGATION
                                                                                7         If a Party is served with a subpoena or a court order issued in other litigation
                                                                                8   that compels disclosure of any information or items designated in this Action as
                                                                                9   “CONFIDENTIAL,” that Party must:
                                                                               10         (a)    promptly notify in writing the Designating Party. Such notification
                                                                               11   shall include a copy of the subpoena or court order;
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12         (b)    promptly notify in writing the party who caused the subpoena or order
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   to issue in the other litigation that some or all of the material covered by the
                                                                               14   subpoena or order is subject to this Protective Order. Such notification shall
                                                                               15   include a copy of this Stipulated Protective Order; and
                                                                               16         (c)    cooperate with respect to all reasonable procedures south to be
                                                                               17   pursued by the Designating Party whose Protected Material may be affected.
                                                                               18         If the Designating Party timely seeks a protective order, the Party served
                                                                               19   with the subpoena or court order shall not produce any information designated in
                                                                               20   this action as “CONFIDENTIAL” before a determination by the court from which
                                                                               21   the subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                               22   permission. The Designating Party shall bear the burden and expense of seeking
                                                                               23   protection in that court of its confidential material and nothing in these provisions
                                                                               24   should be construed as authorizing or encouraging a Receiving Party in this Action
                                                                               25   to disobey a lawful directive from another court.
                                                                               26

                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -10-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                             Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                30 Filed 04/12/21
                                                                                                         04/13/21 Page 11 of 17 Page ID #:108
                                                                                                                                        #:132




                                                                                1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                2   PRODUCED IN THIS LITIGATION
                                                                                3         (a)    The terms of this Order are applicable to information produced by a
                                                                                4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                                5   produced by Non-Parties in connection with this litigation is protected by the
                                                                                6   remedies and relief provided by this Order. Nothing in these provisions should be
                                                                                7   construed as prohibiting a Non-Party from seeking additional protections.
                                                                                8         (b)    In the event that a Party is required, by a valid discovery request, to
                                                                                9   produce a Non-Party’s confidential information in its possession, and the Party is
                                                                               10   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                               11   confidential information, then the Party shall:
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12         (1)    promptly notify in writing the Requesting Party and the Non-Party
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   that some or all of the information requested is subject to a confidentiality
                                                                               14   agreement with a Non-Party;
                                                                               15         (2)    promptly provide the Non-Party with a copy of the Stipulated
                                                                               16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                               17   specific description of the information requested; and
                                                                               18         (3)    make the information requested available for inspection by the Non-
                                                                               19   Party, if requested.
                                                                               20         (c )   If the Non-Party fails to seek a protective order from this court within
                                                                               21   14 days of receiving the notice and accompanying information, the Receiving
                                                                               22   Party may produce the Non-Party’s confidential information responsive to the
                                                                               23   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                                               24   Party shall not produce any information in its possession or control that is subject
                                                                               25   to the confidentiality agreement with the Non-Party before a determination by the
                                                                               26   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                                               27   expense of seeking protection in this court of its Protected Material.
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -11-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                             Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                30 Filed 04/12/21
                                                                                                         04/13/21 Page 12 of 17 Page ID #:109
                                                                                                                                        #:133




                                                                                1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
                                                                                2         If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                                                3   disclosed Protected Material to any person or in any circumstance not authorized
                                                                                4   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                                                                5   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                                                                6   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                                                                7   the person or persons to whom unauthorized disclosures were made of all the terms
                                                                                8   of this Order, and (d) request such person or persons to execute the
                                                                                9   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                                                               10   A.
                                                                               11
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13         PROTECTED MATERIAL.
                                                                               14         When a Producing Party gives notice to Receiving Parties that certain
                                                                               15   inadvertently produced material is subject to a claim of privilege or other
                                                                               16   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                                               17   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                                               18   whatever procedure may be established in an e-discovery order that provides for
                                                                               19   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                                               20   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                                                               21   of a communication or information covered by the attorney-client privilege or
                                                                               22   work product protection, the parties may incorporate their agreement in the
                                                                               23   stipulated protective order submitted to the court.
                                                                               24

                                                                               25   12.   MISCELLANEOUS
                                                                               26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                               27   person to seek its modification by the Court in the future.
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -12-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                             Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                30 Filed 04/12/21
                                                                                                         04/13/21 Page 13 of 17 Page ID #:110
                                                                                                                                        #:134




                                                                                1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                2   Protective Order no Party waives any right it otherwise would have to object to
                                                                                3   disclosing or producing any information or item on any ground not addressed in
                                                                                4   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                                                5   any ground to use in evidence of any of the material covered by this Protective
                                                                                6   Order.
                                                                                7         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                8   Protected Material must comply with Civil Local Rule 79-5. No Party is required
                                                                                9   to file any Protected Material under seal. Protected Material may only be filed
                                                                               10   under seal pursuant to a court order authorizing the sealing of the specific
                                                                               11   Protected Material at issue. If a Party's request to file Protected Material under seal
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   is denied by the court, then the Receiving Party may file the information in the
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   public record unless otherwise instructed by the court.
                                                                               14

                                                                               15   13.   FINAL DISPOSITION.
                                                                               16         After the final disposition of this Action (as defined in paragraph 4), within
                                                                               17   60 days of a written request by the Designating Party, each Receiving Party must
                                                                               18   return all Protected Material to the Producing Party or destroy such material. As
                                                                               19   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                                               20   compilations, summaries, and any other format reproducing or capturing any of the
                                                                               21   Protected Material. Whether the Protected Material is returned or destroyed, the
                                                                               22   Receiving Party must submit a written certification to the Producing Party (and, if
                                                                               23   not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                                               24   (1) identifies (by category, where appropriate) all the Protected Material that was
                                                                               25   returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                                                               26   copies, abstracts, compilations, summaries or any other format reproducing or
                                                                               27   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -13-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                             Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                30 Filed 04/12/21
                                                                                                         04/13/21 Page 14 of 17 Page ID #:111
                                                                                                                                        #:135




                                                                                1   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                                                2   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                                                3   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                                                4   work product, even if such materials contain Protected Material. Any such archival
                                                                                5   copies that contain or constitute Protected Material remain subject to this
                                                                                6   Protective Order as set forth in Section 4 (DURATION).
                                                                                7

                                                                                8   14.   Any violation of this Order may be punished by any and all appropriate
                                                                                9   measures including, without limitation, contempt proceedings and/or monetary
                                                                               10   sanctions.
                                                                               11   IT IS SO STIPULATED.
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                                    DATED: April 12, 2021           LIPELES LAW GROUP APC
                                        TORRANCE, CALIFORNIA 90503




                                                                               13

                                                                               14
                                                                                                                    By:    ___/s/ Kevin A. Lipeles_
                                                                               15                                         Kevin A. Lipeles, Esq.
                                                                               16
                                                                                                                          Andrew T. Magaline, Esq.
                                                                                                                          Attorneys for Plaintiffs
                                                                               17                                         JESSE ORTIZ and DANIEL CASTILLO
                                                                               18

                                                                               19

                                                                               20
                                                                                    DATED: April 12, 2021           COLLINSON, DAEHNKE, INLOW & GRECO
                                                                               21

                                                                               22
                                                                                                                    By:    ___/s/ Lenore C. Kelly__
                                                                               23                                         Laura E. Inlow, Esq.
                                                                                                                          Lenore C. Kelly, Esq.
                                                                               24
                                                                                                                          Attorneys for Defendants
                                                                               25                                         COUNTY OF LOS ANGELES and
                                                                                                                          OFFICER JONATHAN VELASQUEZ-
                                                                               26
                                                                                                                          FUENTES
                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -14-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                             Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                30 Filed 04/12/21
                                                                                                         04/13/21 Page 15 of 17 Page ID #:112
                                                                                                                                        #:136




                                                                                1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                2

                                                                                3

                                                                                4           $SULO  
                                                                                    Dated: _______________             ____________________________________
                                                                                                                        _____________________________
                                                                                5
                                                                                                                        Hon. Patricia Donahue
                                                                                                                        Magistrate Judge
                                                                                6                                       United States District Court
                                                                                7

                                                                                8

                                                                                9

                                                                               10

                                                                               11
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                          -15-
                                                                                                             STIPULATED PROTECTIVE ORDER
                                                             Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                30 Filed 04/12/21
                                                                                                         04/13/21 Page 16 of 17 Page ID #:113
                                                                                                                                        #:137




                                                                                1                                       EXHIBIT A
                                                                                2
                                                                                           ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                                                                                3

                                                                                4   I, __________________________ [print or type full name], of

                                                                                5   _________________ [print or type full address], declare under penalty of perjury
                                                                                6
                                                                                    that I have read in its entirety and understand the Stipulated Protective Order that
                                                                                7

                                                                                8   was issued by the United States District Court for the Central District of California

                                                                                9   on _______________ in the case of Jesse Ortiz and Daniel Castillo v. County of
                                                                               10
                                                                                    Los Angeles and Jonathan Velasquez et al., Consolidated Case No. 20-CV-06229-
                                                                               11
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   DDP (PDx).
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13         I agree to comply with and to be bound by all the terms of this Stipulated
                                                                               14
                                                                                    Protective Order and I understand and acknowledge that failure to so comply could
                                                                               15

                                                                               16   expose me to sanctions and punishment in the nature of contempt. I solemnly
                                                                               17   promise that I will not disclose in any manner any information or item that is
                                                                               18
                                                                                    subject to this Stipulated Protective Order to any person or entity except in strict
                                                                               19

                                                                               20   compliance with the provisions of this Order.
                                                                               21         I further agree to submit to the jurisdiction of the United States District
                                                                               22
                                                                                    Court for the Central District of California for the purpose of enforcing the terms
                                                                               23

                                                                               24   of this Stipulated Protective Order, even if such enforcement proceedings occur
                                                                               25   after termination of this action.
                                                                               26
                                                                                          I hereby appoint _______________[print or type full name] of
                                                                               27

                                                                               28   _________________________ [print or type full address and telephone number]
                                                                                    ______________________________________________________________________________
                                                                                                                             -16-
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                             Case 2:20-cv-06229-DDP-PD Document 28
                                                                                                30 Filed 04/12/21
                                                                                                         04/13/21 Page 17 of 17 Page ID #:114
                                                                                                                                        #:138




                                                                                1   as my California agent for service of process in connection with this action or any
                                                                                2
                                                                                    proceedings related to enforcement of this Stipulated Protective Order.
                                                                                3

                                                                                4   Date: __________

                                                                                5   City and State where sworn and signed: _____________________
                                                                                6
                                                                                    Printed name and signature: _______________________________
                                                                                7

                                                                                8

                                                                                9

                                                                               10

                                                                               11
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -17-
                                                                                                              STIPULATED PROTECTIVE ORDER
